Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art references, in combination or alone, such as those listed in the notice of references as well as the ones below, disclose inventions similar in scope and field of invention to the applicant’s recited limitations, but fails disclose the recited limitations of “receiving a first audio file …; receiving a second audio file that includes a recorded second  take of the at least one of spoken dialog and song, wherein the second audio file is indexed by a second phonetic index comprising an ordered list of phonemes, ….; and in response to a user of the audio editing application specifying a portion of the first audio file that is to be replaced, the audio editing application automatically: using the first phonetic index to identify a phoneme sequence …; searching the second phonetic index …; and in response to locating an occurrence of the phoneme sequence in the second phonetic index: identifying a matching portion of the second audio file …; and in response to the user of the audio editing application …: temporally aligning the matching portion of the second audio file …; and replacing the specified portion of the first audio file …”. 

Garland et al (US Publication No.: 20120059656) discloses searching the similarity between a first audio source and a second audio source based on weighted  

Tomita (US Publication No.: 20190295529) discloses specifying audio interval including specific audio signal representing a state of a phoneme. Such reference fails to disclose the limitation as indicated above.

Finlay et al discloses searching automatic speech recognition created for an audio file, searching phonetic representation of the audio file and outputting the search results. Such reference fails to disclose the limitation as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA WONG/Primary Examiner, Art Unit 2655